Citation Nr: 1439998	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-48 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1972 to June 1974.  The Veteran died in October 1975.  The appellant is the Veteran's surviving spouse. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which declined to reopen the appellant's previously denied claim of entitlement to service connection for the Veteran's cause of death.  

The RO's October 2010 statement of the case reflects the RO's intent to reopen the claim on the basis of new and material evidence being submitted, and to deny service connection on the merits.   

In a June 2013 decision the Board reopened the claim of entitlement to service connection for the Veteran's cause of death based on new and material evidence being submitted, and denied the claim on the merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court granted a joint motion of the parties, vacating the Board's June 2013 decision only as to that part denying service connection for the cause of the Veteran's death on the merits; and remanding the case to the Board for further action consistent with the joint motion.  

The appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2012.


FINDINGS OF FACT

1.  The Veteran died in October 1975.  The cause of death was a gunshot wound as a result of suicide.

2.  The probative medical evidence of record demonstrates that the Veteran's suicide was the result of a psychiatric disorder of service origin.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.302, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts entitlement to service connection for the cause of the Veteran's death on the basis that the cause of his death by suicide was psychiatric disability related to the Veteran's service.  


Applicable Law

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. 

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including a psychosis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For the service-connected disability to cause death, it must singly or with some other condition be the immediate cause of death or underlying cause, or be etiologically related.  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances that could lead a rational person to self-destruction.  It is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.

Evidence

The October 1975 Death Certificate documents that the Veteran died of a self-inflicted gunshot wound.  The certificate reveals that the Veteran's death was ruled a suicide by way of the Veteran shooting himself with a 38 caliber gun.

At the time of the Veteran's death, service connection was not in effect for any condition.

The Veteran's DD Form 214MC shows that he served for about two years and had no foreign or sea service.  His military specialty was field radio operator.  He was discharged under honorable conditions.  The service personnel records contain no recorded notations of there being any identified psychiatric condition.  

The service personnel records do reflect there being some behavioral problems that developed late in the Veteran's two-year period of service.  The Veteran was tried by summary court-martial in November 1973 for violations associated with possession of a small amount of marijuana in July 1973.  He was found guilty and sentenced to forfeiture of pay, reduction to pay grade E-2; and confinement at hard labor for 30 days.  Part of the sentence was reduced, but he was reduced in rank from Lance Corporal to Private First Class beginning in April 1974.  In June 1974 he was transferred from active duty to the Inactive Reserve.

The Veteran's service treatment records show no complaints or clinical findings of any psychiatric problems during service.  The report of the discharge medical examination in June 1974 shows that evaluation for psychiatric condition was normal, and the examiner did not note any defects or diagnoses referable to any conditions.

The certificate of death shows that the Veteran died in October 1975.  The certificate lists as the immediate cause of death as by a 38 caliber gunshot wound, by his own hand.  The death was recorded as a suicide.  Private treatment records show that the Veteran was taken to the emergency room of a private hospital after a self-inflicted gunshot wound to the head.  On arrival 20 minutes after the shooting, the Veteran had no vital signs and was bleeding from a hole in the right parietal area.  He was diagnosed as dead on arrival.

In an October 1977 statement from the appellant, she stated that the Veteran had sought psychiatric treatment at the Jackson County Health Department, and that they told him they did not handle psychiatric treatment there.  She stated that this was the only place she knew of where he went to seek treatment.

In a letter to the appellant from the office manager of the Mississippi State Department of Health, the manager stated that a search of their records in the Jackson County Health Department revealed no record of treatment or services rendered to a patient by the name of the Veteran.  The manager stated that they lost records due to damage to buildings that included storage during two previous hurricanes.  

During an August 1993 Board hearing, the appellant testified that during the Veteran's service she witnessed him participate in Russian roulette while drinking.  She also testified that he tried to commit suicide four times, and that he unsuccessfully sought treatment at the health department after the third time.  She testified in detail as to the Veteran's actions, behavior, and mental state during service and afterwards leading up to his suicide.

In statements dated in April 2000, the Veteran's sisters and the appellant's mother stated that the Veteran changed during service and came home chronically depressed.  The statements described in detail the Veteran's worsening mental and emotional state beginning during active service.  

The appellant stated that there was an incident in service in which the Veteran's sergeant made racist remarks, threatened the Veteran, and spit into his face, which caused the Veteran to hit the sergeant.  

In a February 2006 statement, John Liberto, M.D., noted that he interviewed the appellant and reviewed written accounts of the Veteran's behavior from the appellant and the Veteran's relatives.  On that basis Dr. Liberto concluded that the Veteran was suffering from the symptoms of both PTSD and major depression at the time of his suicide.  Dr. Liberto stated that the Veteran experienced a significant and dramatic change in his behavior prior to his suicide.  He stated that the reports suggested that the Veteran was experiencing isolation, sleep disturbances, agitation, and self-medication, all of which would be symptoms of both PTSD and major depression.  Dr. Liberto opined that the Veteran was more likely than not suffering from symptoms of both PTSD and major depression; and that the symptoms increased to the level that he committed suicide.

The report of a November 2008 VA examination for evaluation for PTSD, shows that the appellant reported that during service the Veteran drank and exhibited suicidal behavior by playing Russian roulette.  The appellant also reported that the Veteran came home after discharge a different person.  The appellant reported an incident during which the Veteran drank ant poison.

The examiner noted that there was no evidence of a combat or war-time role for the Veteran, and there was no evidence in the records that the Veteran was suffering from depression during service.  The June 1974 discharge medical examination report showed no abnormality except for the Veteran's feet, and the form was marked normal for psychiatric conditions.  The examiner stated that a significant length of time had passed between the Veteran's discharge in June 1974 and the date of death in October 1975.  The examiner noted that, although the appellant reported problematic behaviors at the Veteran's first permanent duty station, it did not appear that he ever received any treatment.

The examiner stated that while the Veteran may have suffered from some type of mental disorder after service, based on the records on file there was no evidence that it was related to his service and there was no evidence that the Veteran's service caused his suicide.  The examiner concluded that there was no evidence that the Veteran suffered from PTSD, or of a verifiable stressor or even the assertion of a stressor in all of the reports.

Based on the foregoing, the examiner opined that the Veteran's suicide was not caused by or a result of PTSD; and there was no evidence that the Veteran suffered from a depressive disorder as a result of service.

During a March 2012 Travel Board hearing before the undersigned Veterans Law Judge, the appellant testified essentially that the Veteran was suffering from PTSD at the time of his suicide, and this condition was related to his service.

The report of a psychological consultation in June 2014 by Gregg A. Belle, Ph.D., Licensed Forensic Psychologist, shows that he reviewed the entirety of the records of the Veteran's claim file and discussed at length the pertinent background information summarized below.   

The Veteran's service personnel and service treatment records showed no indications of any psychiatric problems or any significant physical problems during service, other than a court martial ultimately vacated.

In an October 1977 statement the appellant stated that the Veteran had sought psychiatric treatment at the Jackson County Health Department but was told that they did not handle psychiatric treatment there.  A January 1992 letter from the office manager of the Mississippi State Department of Health stated that they were unable to locate a record of treatment to anyone of the Veteran's name, but indicated that this was not definitive evidence he had not been treated since many of their stored records had been destroyed due to two past hurricanes.

The appellant testified during an August 1993 Board hearing that during service she witnessed him participate in Russian roulette while drinking; and that he tried to otherwise commit suicide four times, seeking treatment at the health department after the third time.  

In statements dated in April 2000, the Veteran's sisters and the appellant's mother essentially stated that the Veteran changed during service and came home chronically depressed. 

Dr. Belle discussed and considered both Dr. Liberto's statement and the November 2008 VA examination report findings and conclusion.  Dr. Belle noted that lay statements from the Veteran's sisters indicated that the Veteran became chronically depressed when he come home from the military; one sister noted paranoid conversations about death, and another commented that the Veteran told her to make sure no one in their family enlisted in the Marines because "it was not a place for Blacks."  Dr. Belle stated that this was noteworthy as the Veteran's wife recalled an incident in which the Veteran's sergeant made racist remarks and threats, and spit into the Veteran's face causing the Veteran to retaliate by hitting the sergeant.  

Dr. Belle discussed in detail a 2010 letter from the appellant to the RO stating essentially that the Veteran suffered symptoms referable to PTSD that resulted from service, and that the Veteran may have had a genetic predisposition to psychiatric illness made manifest in service due to stressful conditions in service.

Dr. Belle concluded with an opinion that he concurred with Dr. Liberto's conclusion that the Veteran suffered from both PTSD and major depressive disorder; and that it is at least likely than not that the Veteran developed these psychiatric disorders during service.  Dr. Belle opined that the Veteran perceived racial mistreatment in service, as discussed above, which significantly contributed to his depression and PTSD.  

Dr. Belle further opined that it is more likely than not that the Veteran suffered from a myriad of psychiatric conditions including PTSD, depression, and psychosis, which resulted in his death.  Dr. Belle stated that the psychosis was manifested by the Veteran's distorted thinking, poor judgment, minimal insight, and poor reality testing; and that considering the history of schizophrenia in the Veteran's father, the Veteran was predisposed to experiencing psychotic symptomatology.  Dr. Belle stated that, however, the psychotic symptomology did not begin until during service, and it was at least as likely as not triggered by the stress of military life.

Dr. Belle concluded with an opinion that the Veteran's comments of being unafraid of dying stemmed directly from training as a Marine; and that his deteriorating mental functioning following discharge led to interpersonal and occupational difficulties, which culminated in multiple suicide attempts and eventual suicide. 

Analysis
 
The appellant contends that the Veteran's suicide was caused by a psychiatric disorder related to the Veteran's military service.  She contends that at the time of his death the Veteran had PTSD or major depression that began during his military service and deteriorated thereafter culminating in his suicide 16 months after discharge.  

The available service personnel and treatment records contain no reference to a psychiatric disorder in service.  However, the appellant-who was the Veteran's wife, living with him until separation after he attacked her, and who  witnessed the act of suicide-as well as other members of his family including his mother and sisters, have provided statements or testimony containing extensive lay evidence of the Veteran's deteriorating behavioral changes beginning during service and continuing up to his suicide.  

In light of their relationships with the Veteran, these witnesses are competent to provide a history of the Veteran's palpable behavioral changes. 

The multiple accounts provided by the Veteran's family members, including the appellant, in statements and testimony at different times over the course of a long period, are internally consistent, consistent with other evidence on file, and are deemed credible.  

The appellant's account, even when extensively questioned on details during a past Board hearing in 1993, was completely internally consistent.  These histories of the deterioration of the Veteran's mental and emotional condition are also entirely consistent with the interpretation of these histories by Dr. Liberto and Dr. Belle.  Dr. Belle, who is an expert in forensic psychology, noted no inconsistencies among the evidentiary background that included these statements and testimony.  
The mere act of the Veteran's suicide is substantial evidence of mental unsoundness given there is no reasonable adequate motive for suicide shown by the evidence of record.  See 38 C.F.R. § 3.302.

Based on the totality of the evidence on file, including the competent and credible lay statements and testimony, both Dr. Liberto and Dr. Belle have diagnosed psychiatric symptomatology that began during service and increased in severity after service, culminating in the Veteran's suicide only 16 months after discharge.  

The VA examination report relied principally on the absence of recorded in-service clinical evidence of treatment, and on there having been "a significant length of time" passed between discharge and suicide.  Notwithstanding the findings and opinion of that examination, the Board finds the two private evaluations and opinions to be more probative in light of the internal consistency between both reports' findings and opinions, and their consistency with the totality of the Veteran's behavioral history that ended in suicide just a few months after service ended. 

Service connection for the cause of death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


